DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 01/05/21, with respect to the rejection of claims 1-5 and 7-19 under 35 U.S.C. 102(a)(1) as being anticipated by Hager et al. (US 2005/0226786) have been fully considered and are persuasive.  Applicant has amended claims 1 and 11 to recite the limitation of the shells being at least partially deployed from the shell management module.  Applicant then argued that the Hager reference – as interpreted and applied to the claims by the Examiner in the previous Office action does not teach this feature.  See pages 5-6 of Applicant’s arguments. The Examiner agrees, therefore the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.  The Examiner has again applied the Hager reference, but the rejection has been altered in response to Applicant’s amending of claims 1 and 11. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 11, 18, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hager et al. (US 2005/0226786). Hager teaches a multiwell apparatus and methods for performing .
Regarding claims 1, 7, 11, 18 and 19 – Hager teaches a plurality of shells having a reservoir (wells 18 of multiwell block) and a shell management module (tray 14).  The plurality of shells (wells 18) are loaded into shell retention chambers (container formed by wall portions 36 surrounding each projection 32) of a shell management module (tray 14). When the wells (18) are first placed into the individual containers formed by the walls (36), the wells (18) have their bottom (discharge end) oriented along a vertical axis (actuation direction) within the walls (36).  In addition, the bottom (barrier 22) of the well (18) is covered by the upper major surface (40) inside each wall portion (36) when the shells are actuated in a downward direction. Finally, the Examiner notes that the shells (wells 18) always remain partially extended from the container (formed by walls 36) while the wells are moved down onto the tray (14) from a non-actuated position to an actuated position – or lifted from contacting the upper surface of the tray from the actuated to the non-actuated position.  See Figures 1-8 and Paragraphs 0039-0070. 
Regarding claim 8 – Hager shows a two dimensional array of shell retention chambers (36) in Figures 6 and 7. 
Regarding claim 21 – The Examiner submits the wells (18) of Hager are “individual shells” as recited by the claim and notes that to overcome the 102 rejection the claim requires separate and individual shells.  See Interview Summary mailed 02/10/21.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hager et al. (US 2005/0226786) in view of Gamble (US 6,106,783). Hager teaches every element of claim 20 except for the closure caps. Gamble teaches a closure system for an array of containers. The closure is best shown in Figures 1, 3 and 6, and described in columns 3-5. As shown in the Figures, the closure (117) includes a plurality of caps (119) for closing a plurality of containers. The caps (119) includes a resealable septum portion (409) which allows access to the closed containers while maintaining the seal with the container. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the closure from Gamble with the device of Hager. One of ordinary skill in the art would add the closure of Gamble to the device of Hager in order to allow access to the closed wells as taught by Gamble.

Allowable Subject Matter
Claims 2-6, 9, 10, 12-14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 2, 3, 12-14, 16 and 17 recite a combination of elements that includes a digital fluidics module that is not taught or suggested by the cited prior art. Claims 4-6, 9 and 10 recite a combination of elements that includes latch arm elements that are not taught or suggested by the cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukuoka et al. (US 5,364,386) teaches an infusion unit.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        May 8, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798